Citation Nr: 1640869	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-18 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD) prior to December 21, 2015. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

The Veteran served on active duty from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs Regional Office (RO).   

During the pendency of this appeal, a December 2015 rating decision increased the evaluation assigned the PTSD to 100 percent, effective December 21, 2015.  The December 2015 rating decision also granted the Veteran entitlement to basic eligibility to dependents' educational assistance, effective December 21, 2015.  The Board has recharacterized the issue on appeal accordingly.  


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD more nearly approximates total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for his PTSD because his level of impairment is worse than contemplated by the currently assigned rating.  

At a July 2011 VA examination, the Veteran reported that he had daily, ongoing, moderate symptoms of PTSD.  He reported that he did not attend group or individual therapy.  He reported that he had been married and divorced twice and that he had no children.  He reported that he did not trust anyone, which affected his relationships.  He reported that he had a temper and he was hard to get along with.  He reported that he was currently in a relationship, but that he did not think it was going to work out.  He reported that he had few friends and no hobbies.  He reported social isolation, memory problems, irritability, mood swings, impulsivity, and sleep disturbances.  He reported that he retired from his job as soon as he was eligible because he had become tearful and anxious at work.  

On mental status examination, the Veteran's general appearance was noted to be clean.  His psychomotor activity was unremarkable and his attitude was cooperative.  His affect was noted to be appropriate and tearful and his mood was depressed.  His attention was intact and he was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  His thought process and content were unremarkable.  He endorsed no delusions and his judgment was good in that he understood the outcome of his behavior.  His intelligence was noted to be above average and he had good insight and understood that he had a problem.  He was noted to have sleep impairment in the form of a "hungover" type feeling when he did not get enough sleep.  He denied hallucinations, he was not noted to have inappropriate behavior, including obsessive or ritualistic behavior.  He denied homicidal or suicidal thoughts.  His impulse control was fair and it was noted that he had a history of violent behavior and used to get into fights.  The Veteran's remote memory was normal, but his recent and immediate memories were mildly impaired.  The examiner noted that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, work, and mood.  

In a June 2012 letter, the Veteran's treating VAMC psychiatric provider summarized his historical care and explained that he suffered from chronic preoccupations of negative experiences related to his Vietnam service.  His provider noted that he had extreme difficulty attempting to share the details of his traumatic experiences and the symptoms that afflicted him daily.  His provider noted that he suffered from insomnia, vivid nightmares, chronic anxiety, distrust of others, and intolerance towards stress during visits.  It was noted that the Veteran functioned well when isolated, but when encouraged to participate socially, he suffered mood swings with anxiety.  His provider noted that his social intolerance appeared to be triggered by his hyper-alertness and hypervigilance.  It was noted that over the course of his treatment, the Veteran had been assigned GAF scores ranging from 50 to 65, but that those scores were dependent on his ability to avoid triggers and stressors and that his ability to function outside of his home was limited due to his social intolerance.  

The Board notes that GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining an evaluation.

At an August 2012 VA examination, the Veteran reported that he had been in a relationship with a woman, but it ended the previous year after he got into a physical altercation with one of her children.  He reported that he had gotten into a fight with one of his sisters and no longer had contact with her, but that he continued to have good relationships with two of his four siblings.  He reported that he had no friends, that he had not kept in contact with any of his comrades, and that he was unable to form any new relationships.  He reported that he avoided people in restaurants and stores, and that he tended to isolate himself.  He reported that he no longer enjoyed fishing or hunting and that he spent his days watching television, playing games on the computer, and walking in the evenings.  He reported that he had a diminished appetite and that he only ate one meal per day, but would snack on "junk food" throughout the day.  He reported that he was easily angered, was edgy, and was hostile.  He endorsed suicidal ideation and reported that he had told his brother that he felt he had outlived his usefulness in life.  He reported that he retired from General Motors in 1992 because the stress of the job "got to be too much" and he had been leaving his workspace to cry.  He reported that he continued to work on cars until 2002, when he retired fully.   

On mental status examination, the Veteran was noted to have depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and obsessional rituals which interfered with his routine activities.  He displayed looseness of association throughout the evaluation.  He was noted to have a diagnosis of PTSD and a separate diagnosis of major depressive disorder.  The examiner noted that the Veteran's PTSD was responsible for his symptoms of flashbacks, nightmares with physiological and psychological arousal, avoidance, and hypervigilance.  It was noted that his major depressive disorder was responsible for his symptoms of depressed mood, crying spells, avolition and lethargy, appetite disturbances, and feelings of uselessness.  The examiner noted that the Veteran's combined mental health disabilities resulted in occupational and social impairment with deficiencies in most areas.  While the examiner was able to differentiate the symptoms caused by the Veteran's PTSD and his major depressive disorder, there was no indication that his major depressive disorder was not associated to his PTSD.  

Also of record are VA outpatient treatment records that show the Veteran has received relatively consistent treatment for his PTSD from August 2012.  These records document complaints and symptoms consistent with the VA examination reports of record.  It is frequently noted throughout the Veteran's outpatient treatment records that he completely avoids triggers and stressors, such as social interaction, discussing his military service, and watching the news to prevent aggravation of his symptoms.  His records note that any discussion of his military service causes him to become immediately tearful, uncomfortable, and distracted.  

Based on this evidence, the Board finds that the Veteran is entitled to an initial 100 percent rating for PTSD for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  At the July 2011 VA examination, the Veteran reported symptoms of social isolation, memory problems, irritability, mood swings, impulsivity, and sleep disturbances.  Further, at that time it was noted that the Veteran had retired from his job in part because he was eligible to do so, but primarily because his stress and anxiety caused too much interference with his ability to do his job.  Further, the June 2012 letter from the Veteran's VA treatment provider, the report of the August 2012 VA examination, and the VA outpatient treatment records only serve to show that the Veteran's PTSD symptoms continued to worsen in frequency and severity over the course of the appeal period.  Specifically, the June 2012 letter shows that the Veteran's GAF score ranged over the course of his treatment, but had been as low as 50, suggesting serious symptoms, the August 2012 VA examination report documented suicidal ideation, obsessional rituals, and further social withdrawal; all of which is also documented in his VA outpatient treatment records.  Further, it was noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

The Board acknowledges that the July 2011 VA examiner assigned a GAF of 55, indicative of moderate symptoms.  However, the Board finds that the GAF assigned is not consistent with either the subjective complaints or the objective findings at that VA examination.  Therefore, the Board finds the GAF to be of little probative value.  Further, as noted above, in June 2012, the Veteran's treatment provider explained that the Veteran's GAF scores have varied, which was largely the result of his ability to control his symptoms through social isolation.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment for the entire period on appeal and that an initial rating of 100 percent is warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

The results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment summary and records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for this evaluation are not manifested.  Moreover, as the Veteran has been granted a total disability rating for her PTSD from the effective date of service connection, consideration of an extra-schedular rating is not warranted.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 100 percent for PTSD for the entirety of the appeal period is granted.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


